


Exhibit 10.4




SHARE PURCHASE AGREEMENT







This Share Purchase Agreement is between Envoy Group Corp, soon to be named
Black Cactus Global, Inc (“Global Inc”) of 8275 S. Eastern Avenue, Suite 200,
Las Vegas, Nevada 89123 and World on Wireless (UK) Limited (“WOW”) of Phoenix
House, Escott, Nr. Williton, Taunton, Somerset TA4 4JQ




WHEREAS Global Inc is the exclusive licensee, and has rights in and to, certain
proprietary Software, Know-How, and Copyrights (collectively, the “Sublicensed
Materials”) which it intends to market and deploy internationally.




WHEREAS WOW owns the Intellectual Property that provides white label payment
systems and services on an international basis to banks, financial institutions,
remittance companies and retail chains. These services include mobile wallets,
merchant payments, physical and on-line payment points, consumer credit
products, merchant cash advances, PCI and closed loop payment card services,
loyalty and rewards programs and web based shopping malls. WOW is interconnected
to all mobile payment networks and can be used by any mobile phone world-wide.




WOW customers obtain their systems and products on 3-5 year rolling licensing
agreements or deferred payment programs that minimizes the service provider’s
capital outlay. WOW provides their customers with continuous technical and
future development support and shares service providers’ revenues. WOW has
established major network partnerships, support facilities, and mobile spending
and credit option products to provide unrivaled value, benefits and convenience
directly to consumers and merchants.




The WOW management and development staff have considerable experience and
knowledge of mobile and electronic payment markets and have continually
developed payment systems, applications and network interfaces for future market
needs. WOW has expanded their global reach and incorporated crypto-currencies
into their existing fiat currency services and rewards programs.




Now Global Inc wishes to avail itself of WOW’s Intellectual Property, extensive
experience, knowledge and development skills in the payment systems market by
integrating this into Global Inc’s Blockchain Platform. Global Inc also sees the
value in being able to use WOW’s network of clients and business associates to
assist it in expanding its business reach and business interests. To achieve
these goals Global Inc has agreed to acquire all the issued share capital of WOW
on the following terms and conditions:




- 1 -

--------------------------------------------------------------------------------




 

1.

Proposed Transaction:   Global Inc agrees to acquire all the issued Ordinary
Shares of WOW from the existing shareholders which will consist of all the
assets of WOW which assets are to include, but not limited to all the
Intellectual Property, Research and Development, contracts, accounts receivable,
licenses, the acquisition to be satisfied by Global Inc issuing Three Million
two hundred thousand (3,200,000) Common Shares $0.0001 par value, fully paid to
the existing shareholders of WOW, or their nominees.  These shares shall be
subject to all the terms, conditions and restrictions imposed by the Securities
Exchange (“SE”). These shares will only be issued once Global Inc has received
the source code and software to the Intellectual Property of all WOW’s programs,
platforms and products as detailed in Appendix 1, and has been able to have them
independently verified.  In the event the total value of Global Inc’s shares
being issued do not equate to US Dollars Two Million (US$2,000,000.00) based on
the quoted price per share on 15th January, 2019, the shareholders of WOW will
be entitled to receive additional shares to bring the total value of the shares
they receive to US Dollars Two Million (US$2,000,000.00).

 

 

 

 

2.

Purchase of WOW’s Assets:   Subject to the term and conditions set forth in this
Agreement, the parties express their mutual intention to effect the Transaction
pursuant to which Global Inc will acquire all the issued Ordinary Shares of WOW
in exchange for the consideration outlined above.

 

 

 

 

3

 Structure:   The parties acknowledge the terms of this Agreement and the final
structure of the proposed Transaction may be altered to reflect the advice
provided to the parties by their respective advisors.

 

 

 

 

4.

Confidentiality:   Each of Global Inc and WOW acknowledges and agree that the
other party is prepared to provide, or has provided, certain information
(whether in written, electronic, oral, visual or any form) that is confidential
or proprietary or, that by the nature of its disclosure or the nature of the
information, would reasonably be considered to be confidential to the party
disclosing it, including information about its financial condition, results of
operations, business, prospects, suppliers, customers and client information,
opportunities, strategies, technical information, marketing information and all
other non-public information (collectively, the “Confidential Information”). The
parties each agree not to use any Confidential Information disclosed to it by
the other party for any purpose other than in connection with this agreement.
Each party agrees that it will at all times protect the secrecy of the other
party’s Confidential Information using the same degree of care, but no less
reasonable degree of care that the other party uses to protect similar
information it owns of like importance, and will exercise commercially
reasonable and diligent efforts to avoid the disclosure or unauthorized use of
any Confidential Information. Each party agrees to use commercially reasonable
efforts to mark or identify all Confidential Information as confidential at the
time of its disclosure or within a reasonable time thereafter. All matters
relating to the disclosure of Confidential Information of either party binds its
Directors, Officers, employees, consultants and representatives.




- 2 -

--------------------------------------------------------------------------------




 

5.

Publicity:   No party will issue any press released, public announcement or
public statement about the transaction contemplated herein which has not been
previously approved by the other party, except that any party may issue a press
release or filing with a regulatory authority if counsel for such party advises
that such press release or filing is necessary (in which case such party will
make a reasonable effort to obtain the approval of the other party).

 

 

 

 

6.

Representations of Global Inc:   Global Inc represents and warrants and
acknowledges that WOW is relying upon such representations and warranties in
connection with the transaction contemplated herein:




 

a)

It is a corporation duly incorporated and validly subsisting and in good
standing under the laws of the State of Florida;

 

 

 

 

b)

It has full corporate power, capacity and authority to enter into and perform
its obligations under this agreement or any instrument referred to or
contemplated by this agreement;

 

 

 

 

c)

Neither the execution and delivery of this agreement, nor the performance of the
transaction contemplated conflicts with, or results in the breach of any
agreement to which it is party; and

 

 

 

 

d)

The entering into this agreement and the performance by Global Inc of its
obligations under this agreement have been duly authorized by all necessary
corporate action.




 

7.

Representation of WOW:   The shareholders represent and warrant and acknowledges
that Global Inc is relying upon such representations and warranties in
connection with this agreement and the transaction contemplate herein.




 

a)

WOW is a corporation duly incorporated and validly subsisting under the laws of
the United Kingdom;

 

 

 

 

b)

WOW and the shareholders have full corporate power, capacity and authority to
enter into and perform their obligations under this agreement or any instrument
referred to or contemplated by this agreement;

 

 

 

 

c)

Neither execution and delivery of this agreement, nor the performance of the
transaction contemplated conflicts with, or results in the breach of any
agreement to which they are a party;

 

 

 

 

d)

The entering into this agreement and the performance by WOW of its obligations
under this agreement have been duly authorized by all necessary corporate
action; and

 

 

 

 

e)

WOW owns, unencumbered, all the Intellectual Property, source code and software
of its programs, platforms and products.




- 3 -

--------------------------------------------------------------------------------




 

8.

Due diligence and Efforts:   The parties confirm that they have undertaken their
own due diligence on the Transaction with which they are satisfied.

 

 

 

 

9.

Costs and Expenses:   Each party will be responsible for its own costs and
expenses (including the fees and disbursements of legal counsel) incurred in
connection within this Agreement and the Transaction.

 

 

 

 

10.

Further Assurances:   The parties will with reasonable diligence do all such
things and provide all such reasonable assurances as may be required to obtain
all third party consents and approval required in connection with the
transaction contemplate including, but not limited to, the approval of the SE
and each party will provide such further document and instruments and perform
such further acts an things as may be reasonably necessary to effect the intent
of this agreement.

 

 

 

 

11.

Successors and Assigns:   This agreement will enure to the benefit of any of and
be binding on and enforceable by the parties and, where the context permits,
their respective successors (including any successor by reason of the
amalgamation of any party) and permitted assigns.

 

 

 

 

12.

Assignment:   Neither party can assign this Agreement without the written
consent of the other party.

 

 

 

 

13.

Entire Agreement:   This agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether written or
oral.

 

 

 

 

14.

Amendment of Agreement:   No waiver, addition to or amendment of this agreement
will be effective unless made in writing signed by authorized signatories of the
parties and is expressly stated to be a waiver, addition or amendment of this
agreement, and no such waiver, addition or amendment will obligate any party to
any future waivers, additions or amendments except to the extent set out
therein.

 

 

 

 

15.

Governing Law, Jurisdiction and Interpretation:   This agreement will be
governed by and construed in accordance with the laws of the State of Florida
applicable therein and each party hereby irrevocably attorns to the jurisdiction
of the courts of Florida. The insertion of headings in this agreement is for
convenience of reference only and will not affect the construction or
interpretation of this agreement. The word “or” is not exclusive and the word
“including” is not intended to limit in any fashion the matter being described.




- 4 -

--------------------------------------------------------------------------------




 

16.

Severability:   If any provision of this agreement is determined to be void or
unenforceable in whole or in part, it will be severable and will not be deemed
to affect or impair the enforceability or validity of any other covenant or
provision of this Agreement or any part thereof.

 

 

 

 

17.

Counterparts:   This agreement may be executed by the parties in as many
counterparts as may be necessary, each of which so signed will be deemed to be
an original (and each signed copy sent by electronic or facsimile transmission
will be deemed to be an original), and such counterpart together will constitute
one and the same instrument and notwithstanding the date of execution will be
deemed to bear the date set forth below.

 

 

 

 

18.

Independent Legal Advice:   Each of Global Inc and WOW acknowledges that it has
read, understands and agrees with all of the provisions of this agreement and
acknowledges that they have had the opportunity to obtain independent legal
advice with respect thereto.

 

 

 

 

19.

Regulatory Approval:   This agreement and the transactions contemplated
hereunder are subject to receipt of written acceptance by any relevant
regulatory authority.







Dated this 20th day of December 2017







Signed on Behalf of

Signed on Behalf of

Envoy Group Inc

World on Wireless (UK) Limited

 

 

 

 

 

 

 

 

 

 

/s/ Harpreet Sangha

/s/ Maner Puyawan

Harpreet Sangha

Maner Puyawan

Chairman

CEO

 

 

 

 

 

/s/ John Mittens

 

John Mittens

 

Chairman




- 5 -

--------------------------------------------------------------------------------




Appendix 1




SOFTWARE TRANSFER REQUIREMENTS




1.         Delivery of the Software and Intellectual Property. The WOW payments
software and Intellectual Property (“IP”) shall be considered delivered upon
either the electronic delivery into the Global Inc. designated data room,
hosting environment or in a readable CD or file storage format of all Licensed
software and associated developer, user guide, product descriptions and
facilities and any other materials to ensure completeness of transfer.




The software, IP all associated design notes, development materials, designs,
release materials, user guides, system architecture materials whatsoever
associated with mobile payments and/or payment card use and/or retail sales or
payments of all nature and kind specifically including but not limited to the
following core Software modules shall be transferred to Global Inc.




1.

Customer Web &/or Mobile Applications

i)

Enrollment

ii)

Screening

iii)

Registration

iv)

KYC

v)

Cash Deposit-ATM & Retailer

vi)

Cash-Out –ATM & Retailer

vii)

Mobile Top-Up

viii)

P2P Money Transfer

ix)

Account to Account Money Transfer

x)

Bank Account Establishment & Management

xi)

Bank Account Establishment & Management

xii)

Third Party Transaction Statements

xiii)

Donations

xiv)

Credit products

xv)

Loyalty & Rewards

xvi)

Closed Loop and PCI card integration Services

xvii)

Text Messaging




2.

Merchant Web/Mobile & POS Applications

i)

Card Instant Issue

ii)

Cash-In & Cash-Out

iii)

Point of Sale Terminal Management Solutions

iv)

ATM Management

v)

Merchant Cash Advances

vi)

Loyalty and rewards programmes




- 6 -

--------------------------------------------------------------------------------




3.

Web/Mobile Back Office

i)

Registration

ii)

Transaction Audit Trail

iii)

Customer Support portal

iv)

Security Hierarchy

v)

Daily Settlement

vi)

Third Party Provider Reporting




4.

File Processing Applications

i)

Processor Reconciliation Service

ii)

Provider Card Registration Service

iii)

Third Party Transactional Data

iv)

Bank Processor Interface Services




2.         Transfer Coordinator.  Global Inc. shall appoint a Software Transfer
Coordinator who shall be responsible for the manner of the transfer and
acceptance of all Software and IP owned by WOW, including all developments,
additions and enhancements made to the software subsequent to the date of this
Agreement.




3.         Software Upgrades.  At 2 monthly intervals, commencing the date of
this Agreement, WOW shall provide Global Inc. full information on the changes
and additions made to the Software and IP in a form acceptable to the Software
Transfer Coordinator.




4.         Confidentiality. The WOW Software and IP is confidential and
constitutes proprietary trade secrets of WOW, protected by law, and of
substantial value to WOW, and its use and disclosure must be carefully and
continuously controlled. Global Inc. shall not, directly or indirectly, or
permit others to remove any proprietary information contained or included in any
material provided by WOW.




- 7 -

--------------------------------------------------------------------------------